Exhibit 10.2

 

FIRST AMENDMENT TO THE CREDIT AGREEMENT

 

FIRST AMENDMENT TO THE CREDIT AGREEMENT (this “First Amendment”), dated as of
August 31, 2004, among GENERAL MARITIME CORPORATION, a Marshall Islands
corporation (the “Borrower”), the Lenders party hereto from time to time to the
Credit Agreement referred to below, and NORDEA BANK FINLAND PLC, NEW YORK
BRANCH, as Sole Lead Arranger, Sole Bookrunner and Administrative Agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein,
capitalized terms used herein and defined in the Credit Agreement are used
herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into a Credit Agreement, dated as of July 1, 2004 (the “Credit Agreement”);

 

WHEREAS, the Borrower agreed to sell the Excluded Vessels (as defined below) for
a total aggregate value of approximately $85.9 million;

 

WHEREAS, pursuant to Section 4.02(c) of the Credit Agreement, following any
Collateral Disposition involving a Mortgaged Vessel (other than a Collateral
Disposition constituting an Event of Loss), the Borrower is required to repay
the Term Loans and reduce the Total Revolving Loan Commitment ; and

 

WHEREAS, subject to the terms and conditions set forth below, the parties hereto
wish to amend certain provisions of the Credit Agreement as provided herein;

 

NOW, THEREFORE, it is agreed;

 

A.                                   Amendments to the Credit Agreement

 

1.                                       Section 1.01(b) of the Credit Agreement
is hereby amended by inserting the word “Available” immediately prior to the
words “Revolving Loan Commitment” each time such term appears therein.

 

2.                                       Section 1 of the Credit Agreement is
hereby amended by inserting the following Section 1.13 at the end thereof:

 

“1.13 Excluded Vessels.  Upon the completion of a Vessel Exchange in respect of
an Excluded Vessel pursuant to Section 9.02(i)(y)(B), (i) the Administrative
Agent shall pay to the Borrower an amount equal to the funds deposited in the
Cash Collateral Account related to such Excluded Vessel pursuant to Section
4.02(c)(l)(x) and (ii) the Blocked Revolving Commitment Amount shall be
decreased by an amount equal to the amount by

 

--------------------------------------------------------------------------------


 

which the Blocked Revolving Commitment Amount was increased in respect of such
Excluded Vessel pursuant to Section 4.02(c)(l)(y).”

 

3.                                       Section 4.02(a) of the Credit Agreement
is hereby amended by deleting the word “Total” appearing therein and inserting
“Available” in lieu thereof.

 

4.                                       Section 4.02(c) of the Credit Agreement
is hereby amended by inserting the following sub-clause (l) immediately
following the text “provided that” appearing therein:

 

“(l) the Borrower, at its option, shall not be required to reduce the Total
Revolving Loan Commitment or repay Terms Loans upon a Collateral Disposition in
respect of an Excluded Vessel (other than a Collateral Disposition constituting
an Event of Loss) provided that (x) an amount equal to the principal amount of
Term Loans otherwise required to be repaid by reason of such Collateral
Disposition shall be deposited in the Cash Collateral Account, (y) the Blocked
Revolving Loan Commitment is increased by an amount equal to the amount by which
the Total Revolving Loan Commitments otherwise required to be reduced by reason
of such Collateral Disposition and (z) no later than 365 days after the First
Amendment Effective Date, such Excluded Vessel is replaced by an Acceptable
Replacement Vessel pursuant to a Vessel Exchange, provided further that, if such
Vessel Exchange does not occur within 365 days of the First Amendment Effective
Date, (A) the Term Loans shall be repaid in an amount equal to the deposit made
to the Cash Collateral Account pursuant to clause (x) above in respect of such
Excluded Vessel and (B) the Total Revolving Loan Commitment shall be permanently
reduced by an amount equal to the amount by which the Blocked Revolving Loan
Commitment was increased pursuant to clause (y) above in respect of such
Excluded Vessel,”.

 

5.                                       Section 9.02(i)(y) of the Credit
Agreement is hereby amended by (i) inserting the text “(A)” immediately
following the text “after any such exchange,” appearing therein and (ii)
inserting the following text “or (B) if such Mortgaged Vessel is an Excluded
Vessel, such Excluded Vessel is exchanged for an Acceptable Replacement Vessel
pursuant to a Vessel Exchange within 365 days of the First Amendment Effective
Date” immediately following the text “Acceptable Replacement Vessel pursuant to
a Vessel Exchange” appearing therein.

 

6.                                       Section 11 of the Credit Agreement is
hereby amended by inserting in the appropriate alphabetical order the following
new definitions:

 

“Available Revolving Loan Commitment” shall mean, for each Lender, the Revolving
Loan Commitment less such Lender’s pro rata share of the Blocked Revolving Loan
Commitment.

 

“Blocked Revolving Loan Commitment” shall mean an amount which may be increased
pursuant to Section 4.02(c)(l) and decreased pursuant to Section 1.13.

 

“Cash Collateral Account” shall mean the Account as defined in the Cash
Collateral Account Agreement.

 

2

--------------------------------------------------------------------------------


 

“Cash Collateral Account Agreement” shall mean the Cash Collateral Account
Agreement substantially in the form of Exhibit O hereto which has been duly
executed and delivered by the Borrower and the Collateral Agent.

 

“First Amendment” shall mean that certain First Amendment to the Credit
Agreement, dated as of August     , 2004, among the Borrower, the Lenders party
thereto and the Administrative Agent.

 

“First Amendment Effective Date” shall have the meaning assigned thereto in the
First Amendment.

 

“Excluded Vessels” shall mean Genmar Harriet, Genmar Transporter, Genmar
Traveller and Genmar Centaur.

 

7.                                       The definition of “Security Documents”
is hereby amended by inserting the text “, each Cash Collateral Account
Agreement” immediately following the text “each Assignment of Insurances”
therein.

 

8.                                       The Credit Agreement is hereby amended
by inserting Exhibit O attached hereto thereto.

 

B.                                     Miscellaneous Provisions

 

1.                                       In order to induce the Lenders to enter
into this First Amendment, the Borrower hereby represents and warrants to each
of the Lenders that immediately after giving effect to this First Amendment (i)
all of the representations and warranties contained in the Credit Agreement and
in the other Credit Documents are true and correct in all material respects on
and as of the First Amendment Effective Date (unless such representations and
warranties relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date) and (ii) there exists no Default or Event of Default on the First
Amendment Effective Date.

 

2.                                       This First Amendment is limited as
specified and shall not constitute a modification, acceptance or waiver of any
other provision of the Credit Agreement or any other Credit Document.

 

3.                                       This First Amendment may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  A complete set of counterparts executed by all the parties hereto
shall be lodged with the Borrower and the Administrative Agent.

 

4.                                       THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

3

--------------------------------------------------------------------------------


 

5.                                       This First Amendment shall become
effective on the date (the “First Amendment Effective Date”) when the following
has occurred:

 

(i)                                     the Borrower and the Required Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile
transmission) the same to the Administrative Agent; and

 

(ii)                                  the Administrative Agent shall have
received from Constantine P. Georgiopoulos, New York counsel to the Borrower, an
opinion addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the First Amendment Effective Date in form and substance
satisfactory to the Administrative Agent, and covering such matters incident to
this Amendment as the Administrative Agent may reasonably request.

 

6.                                       From and after the First Amendment
Effective Date, all references in the Credit Agreement and in the other Credit
Documents to the Credit Agreement shall be deemed to be referenced to the Credit
Agreement as modified hereby.

 

*                                        
*                                         *

 

[SIGNATURE PAGES TO FOLLOW]

 

4

--------------------------------------------------------------------------------


 

SCHEDULE XI

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

 

GENERAL MARITIME CORPORATION,

 

as Borrower

 

 

 

 

By:

 /s/ John C. Georgiopoulos

 

 

 

Title: Chief Administrative Officer

 

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent and as
Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Christer Svardh

 

 

 

Title: Vice President

 

 

 

 

By:

 /s/ Gerald E. Chelius, Jr.

 

 

 

Title: SVP Credit

 

 

 

 

 

 

 

NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Christer Svardh

 

 

 

Title: Vice President

 

 

 

 

By:

/s/ Gerald E. Chelius, Jr.

 

 

 

 Title: SVP Credit

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE FIRST AMENDMENT, DATED AS AUGUST 31, 2004, TO THE CREDIT
AGREEMENT, DATED AS OF JULY 1, 2004, AMONG GENERAL MARITIME CORPORATION, VARIOUS
LENDERS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH AS ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

Citibank, N.A.

 

 

 

 

 

By:

 /s/ Charles R. Delamater

 

 

 

Title: Managing Director

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

CREDIT INDUSTRIEL ET COMMERCIAL

NEW YORK BRANCH

 

 

 

By:

 /s/ Adrienne Molloy

 

 

 

Title: Vice President

 

 

 

By:

 /s/ Dora Deblasi Hyduk

 

 

 

Title: Vice President

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

DANISH SHIP FINANCE

(DANSMARKS SKIBSKREDITFOND)

 

 

 

By:

 /s/ Erik I. Lassen

 

 

 

Title: SVP

 

 

 

By:

 /s/ Ole Staergaard

 

 

 

Title: VP

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF INSTITUTION:

 

 

 

DnB NOR Bank ASA, New York Branch

 

 

 

 

 

By:

 /s/ Barbara Gronquist

 

 

 

Title: Senior Vice President

 

 

 

By:

 /s/ Nikolai Nachamkin

 

 

 

Title: Senior Vice President

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

DRESDNER BANK AG IN HAMBURG

 

 

 

 

 

By:

 /s/ Barbara Sorge

 

 

 

Title: Assitant Director

 

 

 

By:

 /s/ Darning Qian

 

 

 

Title: Assistant Manager

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

DVB BANK AG

 

 

 

By:

 /s/ Sybren Hoesktra

 

 

 

Title: Senior Vice President

 

 

 

By:

 /s/ Camila F. Policarpio

 

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

NAME OF INSTITUTION:

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK

OF IRELAND

 

 

 

 

 

By:

 /s/ Paul Packard

 

 

 

Title: Head of Maritime Industries

 

 

 

By:

 /s/ Mariam Horan

 

 

 

Title: Deputy Manager - Maritime Industries

 

 

 

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

 

The Governor and Company of the Bank of Scotland

 

 

 

By:

 /s/ Russell Parker

 

 

 

Title: Director, Marine Finance

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

HSH Nordbank AG

 

 

 

 

 

By:

 /s/ Uta Urbaniak

 

 

 

Title: Vice President

 

 

 

 

 

By:

 /s/ Thorsten Lundius

 

 

 

Title: Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

 

NAME OF INSTITUTION:

 

 

 

 

 

Lloyds TSB Bank plc

 

 

 

 

 

By:

 /s/ David Sumner

 

 

 

Title: Manager

 

 

 

 

 

By:

/s/ Tony Steven

 

 

 

Title: Manager

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

NATEXIS BANQUES POPULAIRES

 

 

 

 

 

By:

/s/ Antoine Saint Olive

 

 

 

 

 

 

 

 

 

By:

/s/ Michel Degermann

 

 

 

Title: Head of Shipping and Land Transportation Ficance

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

The Royal Bank of Scotland plc

 

 

 

 

 

By:

/s/ Jeffrey Hooker

 

 

 

Title: Director, Ship Finance

 

 

 

 

 

NAME OF INSTITUTION:

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

 

 

 

 

By:

 /s/ Scott Lewallen

 

 

 

Title: Head of Shipping

 

 

 

 

 

By:

 /s/ Jonathan Pratt

 

 

 

Title: Executive

 

 

--------------------------------------------------------------------------------